Case 1:20-cv-01386-RGA Document 83 Filed 12/17/20 Page 1 of 1 PageID #: 9588




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ICON HEALTH & FITNESS, INC.,                   )
                                                )
                         Plaintiff,             )
                                                )   C.A. No. 20-1386 (RGA)
                  v.                            )
                                                )
 PELOTON INTERACTIVE, INC.,                     )
                                                )
                         Defendant.             )

                                            ORDER

          WHEREAS, Defendant Peloton Interactive, Inc. (“Peloton”) moved to seal documents and

to seal the courtroom for the Preliminary Injunction Hearing scheduled for Monday, December 21,

2020 and Plaintiff ICON Health & Fitness, Inc. did not oppose the motion;

          WHEREAS, the Court has considered the Motion and found a showing that the parties

would suffer a clearly defined and serious injury from the disclosure of their confidential

information during the Preliminary Injunction Hearing sufficient to rebut the presumption of

public access to the Hearing;

          THEREFORE, Peloton’s Motion is GRANTED and the exhibits and hearing shall not be

sealed.

          IT IS SO ORDERED.




Date:                                               ____________________________________

                                                    United States District Judge
